UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1467



DAVID ANTHONY AVERY,

                                           Petitioner - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.



Appeal from the United States Tax Court.   (Tax Ct. No. 98-9970)


Submitted:   September 21, 2000       Decided:   September 27, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Anthony Avery, Appellant Pro Se. Ann Belanger Durney, Laurie
Allyn Snyder, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David A. Avery appeals from the tax court’s order determining

a deficiency and assessing an accuracy-related penalty for his 1994

federal income taxes.     We have reviewed the record and the tax

court’s opinion and order and find no reversible error.    Accord-

ingly, although we deny the Commissioner’s motion for sanctions

pursuant to Fed. R. App. P. 38, we affirm on the reasoning of the

tax court.    See Avery v. Commissioner, No. 98-9970 (U.S.T.C. Dec.

27, 1999).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2